Citation Nr: 1737237	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-38 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss and tinnitus. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral hearing loss as defined by VA regulation and tinnitus.   

2.  Resolving any doubt in favor of the Veteran, his bilateral hearing loss disability and tinnitus are related to acoustic trauma exposure during World War II service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

In cases where the STRs are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Bilateral Hearing Loss and Tinnitus Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303 (a) (2016).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case is currently diagnosed with bilateral hearing loss as defined under 38 C.F.R. § 3.385.  See October 2013 VA audiology report.  The Veteran is also diagnosed with tinnitus, which is a disability capable of lay observation.

The Veteran asserts that his currently diagnosed bilateral hearing loss and tinnitus are a result of his military service as an airplane mechanic during WWII. 

The Veteran's service treatment records are deemed unavailable, as they were destroyed in a fire.  However, the Board finds that the Veteran was exposed to acoustic trauma during service through his duties as an aircraft engine mechanic, a flying crew chief, and on the flight line.

The dispositive issue then becomes whether the currently diagnosed hearing loss and tinnitus are related to his military service.  The Veteran submitted a private audiologist report dated in September 2010 showing a diagnosis of bilateral hearing loss and tinnitus, and the audiologist noted that the Veteran was subjected to noise before the military, during the military, and after his military service where he worked as an airplane mechanic.  It was the opinion of the audiologist that his bilateral hearing loss and tinnitus was at least in part due to his military noise exposure.  

In an April 2013 statement, the Veteran noted that during the military it was the beginning of his hearing loss and that the ringing in the ears began at the same time. 

In October 2013, the Veteran underwent a VA audiology examination and the examiner opined that it was not possible to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there is no medical evidence of when it all started.  The examiner noted that the Veteran had similar noise exposure during his civilian career at Shaw Air Force Base.  The examiner did not provide any rationale with regards to the etiology of the bilateral tinnitus.   In June 2015, an addendum opinion was obtained from the same examiner who restated the original opinion and added that to make such a determination without medical evidence would only be speculative.  It was further stated that "the fact that the Veteran had significant noise during WWII as an aircraft engine mechanic, a flight crew chief, and other exposure is not the issue" but rather the issue is whether this noise exposure is the cause for the current bilateral hearing loss and tinnitus which cannot be determined. 

In his October 2015 VA Form 9, the Veteran noted that his hearing was bad right after he returned from the War and that his family accused him for not paying attention.  He noted that he got hearing test in the 1950s which already showed he had impaired hearing, but that there was nothing they could do and he had to live with it.  Here, the Board finds the Veteran's statements to be competent and credible with regards to the onset of his hearing loss.  

On review of all evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's current hearing loss and tinnitus are related to his military service.  Both the VA examiner and the private audiologist agreed upon the fact that the Veteran was exposed to acoustic trauma during his active military service, but also note that he was also exposed to loud noises after service during his civilian job at Shaw AFB. The October 2013 and June 2015 opinions are speculative in nature and neither for nor against the Veteran's claims.  The private audiologist provided the opinion that the Veteran's claimed disabilities are at least in part due to his military service.  Therefore, resolving any doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted. 
 
ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


